Citation Nr: 0801629	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 40 percent for 
recurrent lumbar strain with facet disease at L5-S1.  

2. Entitlement to an effective date prior to September 25, 
2000, for the 40 percent rating for service-connected 
recurrent lumbar strain with facet disease at L5-S1.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1989 to January 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO), denying the 
claim for increase for lumbar strain.  While on appeal in 
rating decision in June 2004, the RO increased the rating for 
lumbar strain to 40 percent, effective September 25, 2000.  
The veteran also appealed the effective date. 

In February 2007, the Board remanded the case to the RO for 
additional development.  

The record raises the claim for a temporary total rating for 
convalescence on the basis of low back surgery by VA in April 
2006 and the claim for total disability rating for 
compensation to individual unemployability on the basis of 
the veteran's disability retirement due to his low back 
disability, which are referred to the RO for appropriate 
action.  

The claim for increase is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in May 1997, the RO granted service 
connection for recurrent lumbar strain, and assigned a 
noncompensable rating; the veteran did not appeal the 
decision; in rating decisions in March 1999 and April 2000, 
the RO granted a 10 percent rating and a 20 percent rating 
for the recurrent lumbar strain, respectively; the veteran 
did not appeal the decisions.  

2. In a rating decision in June 2004, the RO granted a 40 
percent rating for the recurrent lumbar strain with facet 
disease at L5-S1, and assigned September 25, 2000, as the 
effective date.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 25, 
2000, for the grant of a 40 percent rating for recurrent 
lumbar strain with facet disease at L5-S1, have not been met.  
38 U.S.C.A. §§ 5107(b), 5110, 7105, 7104 (West 2002); 38 
C.F.R. § 3.400 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the earlier effective date claim on appeal, 
the RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in April 2007.  The veteran 
was notified of the type of evidence needed to substantiate 
the underlying claim for increase, namely, that the service-
connected had become worse.  The veteran was informed that VA 
would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include evidence in his possession that pertained to the 
claim.  The notice included the provision for the effective 
date and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).    



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
personal hearing, but he declined to appear for a hearing.  
The RO has obtained his VA records.  The veteran himself has 
submitted private medical records such as those from Bayside 
Medical Center in support of his claim.  He has not otherwise 
identified any additionally available, pertinent evidence for 
consideration in his appeal.  In a May 2007 statement, he 
indicated that he had no further evidence to submit for 
consideration.  

Further, given the nature of the earlier effective date 
claim, which is largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate the claim on appeal. 38 U.S.C.A. § 5103A(d).  
The Board notes that the evidence reviewed includes 
statements submitted by the veteran historically, as well as 
medical evidence relevant to the lumbar strain.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the file shows that in a rating decision in May 
1997, the RO granted service connection for recurrent lumbar 
strain.  A noncompensable rating was assigned, effective in 
January 1997.  In a May 1997 letter, the veteran was notified 
of that decision and his appellate rights, but he did not 
appeal the decision.  

In subsequent rating decisions in March 1999 and April 2000, 
the RO granted a 10 percent rating and a 20 percent rating 
for the recurrent lumbar strain, respectively.  The RO 
notified him of these decisions in letters dated in April 
1999 and June 2000, but he did not appeal the decisions.  

As the veteran did not appeal the foregoing rating decisions, 
they are final.  38 U.S.C.A. § 7105.  Absent specific 
allegations of clear and unmistakable error, the RO decision 
of April 2000, as noted, is considered to be final and is not 
subject to further review based on the evidence then of 
record.

The effective date then for any subsequent claim for increase 
must be determined in relation to the claim that was filed 
after the rating decision in April 2000. 

In the rating decision in June 2004, the RO granted a 40 
percent schedular rating for recurrent lumbar strain with 
facet disease at L5-S1 and assigned an effective date of 
September 25, 2000, the date of VA outpatient treatment.

The effective date for a claim for increase is date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

Under 38 C.F.R. § 3.400(o)(2), the effective date for a claim 
for increase may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date otherwise, date of receipt of claim.

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of  Veterans Affairs, 
from a claimant may be considered an informal  claim.  Such 
informal claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157, the date of VA outpatient 
examination will be accepted as the date of receipt of the 
claim, but only when such report relates to an examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such treatment.



The record is devoid of any communication from or action on 
the part of the veteran, which could constitute a claim or 
indicate intent to apply for an increased rating for the 
lumbar strain in the period between the last final RO rating 
decision of April 2000 and September 25, 2000, the date of VA 
outpatient treatment.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155.  

Also there is no informal claim, namely, a record of VA 
outpatient treatment between the last final RO rating 
decision of April 2000 and September 25, 2000, under 38 
C.F.R. § 3.157. 

For these reasons, there was pending claim, intent to file a 
claim, or informal claim for increase prior to September 25, 
2000. 

As the preponderance of the evidence is against the claim for 
an effective date prior to September 25, 2000, for the grant 
of a 40 percent rating for recurrent lumbar strain with facet 
disease at L5-S1, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C. § 5107(b). 


ORDER

An effective date prior to September 25, 2000, for the grant 
of a 40 percent rating for recurrent lumbar strain with facet 
disease at L5-S1, is denied.  


REMAND

In its remand of February 2007, the Board requested a 
neurological examination, and the neurological findings on 
the VA examination in April 2007 are inadequate to rate any 
current neurological abnormalities.  Under Stegall v. West, 
11 Vet. App. 268, 271 (1998), a remand is necessary to ensure 
compliance with the Board's directive.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether degenerative disc 
disease is associated with the service-
connected recurrent lumbar strain with 
facet disease at L5-S1. The claims file 
must be made available to the examiner 
for review.   

2. Schedule the veteran for a 
neurological examination to determine 
the current severity of any 
neurological abnormality associated 
with the service-connected low back 
disability.  The examination should 
include electrodiagnostic testing of 
the lower extremities.  The claims 
folder must be made available to the 
examiner for review.  The examiner is 
asked to describe any neurological 
deficit in terms of mild, moderate, or 
moderately severe incomplete paralysis 
of the affected nerve or nerves. 

Also the examiner is asked to identify 
the frequency and duration of any 
incapacitating episodes and attacks 
associated with the service-connected 
disability over the past 12 months.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

3. After the above development is 
completed, readjudicate the claim for 
increase.  If the benefit remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


